DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
	Applicant’s newly added claim language “outputting a confidence score when a type of fault in the adjacent sensor matches a type of fault in the local sensors” is not found in the specification as originally filed.    There is no discussion as to how this confidence score is calculated or what it represents.   These claims are further treated as best understood.

Claim Rejections - 35 USC § 112
Claims 1-7, 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3 recite “outputting a confidence score when a type of fault in the adjacent sensor matches a type of fault in the local sensors”.   There is no discussion in the specification 
[0055] In some embodiments, if the first data and the second data corroborate each other, then the candidate fault region is verified successfully. Otherwise, the candidate fault region is not verified successfully. For example, if the first and second fault types are both three phase short circuit, the candidate fault region (for example the region 230) may be determined to have a short circuit. In some embodiments, if the first and second data corroborate each other, then the first and second data may be correlated in order to combine the first and second fault types into a fault type with a higher fault possibility. For example, it may be determined that the region 230 have a fault of the three phase short circuit.[0056] In another embodiment, if the first data and the second data corroborate each other, a possibility for the first fault type may be increased, and if the first data and the second data contradict each other, the possibility for the first fault type may be decreased. Then, it is determined whether the possibility is greater than a predefined threshold. If so, the candidate fault region is verified successfully. Otherwise, the candidate fault region is not verified successfully.

These paragraphs appear to show that the system makes a judgement as to whether a calculated “possibility” (assumed “confidence score”) is greater than a predefined threshold in order to verify a fault region.  There is no discussion that the “possibility” is even a numeric or calculable figure.  There is no discussion of this possibility value being “output” or any detail as to how this possibility is calculated other than stating that if the first and second data corroborate each other it leads to a higher fault possibility.    Applicant is requested to review the specification to use wording from the specification to more clearly define the invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0004446 to Dorn et al in view of U.S. Patent Publication 2013/0054183 to Afzal et al further in view of U.S. Patent Publication 2016/0266649 to Wang et al.
With regard to claims 1-3, Dorn shows a system, computer implemented method, and computer programmed product for recording wave data (paragraph 0137 – current data) from local sensors and adjacent sensors in a power grid having a plurality of sensors distributed in a power grid to compare the wave data with historical fault data (Paragraphs 0213-0214, Figure 1, Historical data 136) to detect an actual fault region in the power grid (paragraph 0139-0141), each sensor being upstream of one adjacent sensor and downstream of an other adjacent sensor (paragraphs 0164-0165); and performing a subsequent verification to verify the actual fault region (paragraph 0140 – “once a fault has been detected, classified, categorized, characterized 
With regard to claim 1, Dorn shows a processor and memory in a main controller in paragraph 0112.
Dorn does not show that the subsequent verification to verify the actual fault region is done based on a comparison with an adjacent sensor or outputting a confidence score when a type of fault in the adjacent sensor matches a type of fault in the local sensors.
Afzal shows using data from an adjacent sensors to verify the actual fault region (paragraph 0039) and that this comparison is done with the adjacent sensor.  Paragraph 0039 of Afzal says “…sensor A may identify a fault current, but another sensor unit B may not identify the fault current.  This may indicate that the location of the fault current is along a power line between the locations of sensor A and sensor B.”    In this instance, sensor A has identified a fault current and sensor B is used to determine if it has the same fault current or no fault current.  This is a direct comparison of the same sensor readings of adjacent sensors.     If sensor A and sensor B both have the same fault current, the system of Afzal has verified the fault and can continue searching further adjacent sensors for readings which would confirm the location of the fault.  Afzal further shows outputting a confidence score when a type of fault in the adjacent sensor matches a type of fault in the local sensors (paragraph 0044 shows comparing the adjacent sensor data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the verification concepts shown in Afzal to verify the fault regions in the sensor network of Dorn because “even more precise information about the location of a condition may be obtained” (Afzal, 0039).

It is unclear whether Afzal shows a “confidence score” when a type of fault matches a type of fault in the adjacent sensors.  Afzal clearly shows comparing types of faults of local sensors in paragraph 0044.    Wang shows that a confidence score is a numeric value attributed to a sensor reading and can be based on a combination of multiple sensors (paragraph 0117).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to create a “confidence score” as shown in Wang based on the sensor values of Afzal in order to have a numeric representation of a certainty about the sensor and the associated faults represented by the sensor values.

Referring to claim 4, Dorn shows identifying a region of the power grid as a candidate fault region for including a potential fault by identifying the region as the candidate fault region based only on first data in the wave data, after the identifying, verifying the identified candidate fault region, during the perfuming the subsequent verification, as an actual fault region based only on second data in the wave data (paragraph 0105 - “the substation may combine the data indicating the fault with information from other sensors to further refine the analysis of the fault”).
Referring to claim 5, Dorn shows wherein the identifying a region as a candidate fault region comprises: retrieving historical normal data collected by the first sensor from a repository (paragraphs 0124-0125); determining a first similarity between the first data and the historical normal data; and identifying the region as the candidate fault region by comparing the first similarity with a first threshold (paragraph 0105).

Regarding claims 5 and 6, Dorn shows a history database containing both normal and fault data along with event data indicating which data is considered faulty with the ability to compare the historical data to the current data.
Referring to claim 7, Afzal shows wherein the plurality of sensors are distributed in the power grid at uneven distances from one another (Afzal shows identifying the distance to a fault in paragraph 0039 using the sensor data and current measurements from upstream sensors.  In Figure 7, Afzal shows a series of sensor units but makes no suggestion that they are evenly spaced.  As power lines are not geometrically run in even distances, there is no indication that these sensor units would or should be evenly spaced).
Referring to claim 9, Afzal shows wherein the power grid comprises a plurality of power lines, and wherein the plurality of sensors are mounted to each of the plurality of power lines such that each sensor corresponds to each power line (paragraph 0007-0009 as shown above).
Referring to claim 10, Afzal shows performing a preliminary identification of a candidate fault region based only on the wave data collected by the sensor (fault current); and wherein the subsequent verification is performed on the preliminary identification of the candidate fault region (looking at adjacent sensors).
Referring to claim 11, Afzal shows outputting the detected actual fault region in the power grid to a human for an intervention (paragraph 0161 – “This information may be ”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117